Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 01/26/2022.  Presently claims 1-7, 9-17 and 19-22 are pending. Claims 9-11 are withdrawn from further consideration. 

Response to Arguments
Applicant's arguments filed 01/26/2022 with respect Claim Rejections - 35 USC § 103 have been fully considered but they are not persuasive.

Applicant argued that “Salvagnini has not been shown to disclose or suggest "a workpiece on which the pressure surface initially rests is continuously bent around the upper bending edge towards the free surface of the upper tool body to form a chamfer having a bend angle of less than 90°" as recited in claim 1. Instead, as reproduced annotated FIG. 1 and FIG. 3 of Salvagnini show, see Office Action at 5, the metal sheet 12 in Salvagnini is bent around a lower bending edge of the counterblade 2, the alleged lower tool body, towards the free surface of the counterblade 2, the alleged lower tool body, to form a bending angle of less than 900. See Salvagnini at col. 4”.

In response to this argument, the Applicant is correct; 

And by comparing fig.10 of the Applicant and fig.3 of the prior art Salvaging, the bending parts are identical,

    PNG
    media_image1.png
    580
    760
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    446
    436
    media_image2.png
    Greyscale
 














[AltContent: textbox (Applicant’s disclosure )]


The prior art of Salvaging does not explicitly disclose a term of “chamfer”; however of the prior art of Salvaging implicitly disclose chamfer having bending angle of less than 90° (see fig.3 above);
Accordingly, this argument is not persuasive.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Salvagnini (US5123270A) in view of Nishibe (JP2005131655A attached NPL, English Machine translation).
Regarding claim 1, Salvagnini discloses a planar workpiece machining device (abstract and claim 1), comprising: 
an upper tool (fig.1: (5)) (col.3 line 49-col.4 line 58), comprising: 
a clamping shaft (col.4 lines 18-21: the element (5) moving vertically and horizontally, therefore the element (5) must be connected to the at least two axes machine and the Examiner interpreted element (5) as a shaft), 
an upper main body (fig.1: (1)), 
and an upper tool body (fig.1: (4)) arranged on the upper main body to be opposite the clamping shaft and having an upper bending edge (fig.1: (10)); and 

a lower main body (see fig.1 below), 
and a lower tool body (fig.1: (6)) arranged on the lower main body and counter to the upper tool body (fig.1: (4)), 
the lower tool body (fig.1: (6)) having a lower bending edge (fig.1: (11)),
wherein the upper tool is moveable towards the lower tool in a first direction and in a second direction counter to the first direction to machine a workpiece (fig.1: (12)) arranged therebetween (col.4 lines 18-21), 
wherein the upper bending edge (fig.1: (10)) of the upper tool body is provided to be stationary relative to the upper main body (fig.1: (4)) of the upper tool, and 
the lower bending edge (fig.1: (11)) of the lower tool body is provided to be stationary relative to the lower main body (see fig.1 below) of the lower tool, 
wherein the upper bending edge of the upper tool is associated with an upper undercut (see fig.1 below) on the upper tool body, and 
the lower bending edge on the lower tool is associated with a lower undercut (see fig.1 below) on the lower tool body, and 
wherein the upper tool body comprises a pressure surface (see fig.1 below), and the upper bending edge (fig.1: (10)) is formed on a protruding portion of the upper tool body (see fig.1 below), 
wherein the pressure surface (see fig.1 below) transitions into the upper bending edge, from which a free surface (see fig.1 below) of the upper tool body extends, and 
wherein the pressure surface and the free surface are oriented to be at an angle of less than 900 (see fig.1 below), 
0 (see fig.3 above) (col.4 lines 7-58).
Salvagnini does not disclose a counterhold provided on the lower main body, 
wherein the lower bending edge of the lower tool body is oriented to face in a direction of the counterhold, wherein the upper tool and the lower tool are moveable towards one another in a first direction and in a second direction counter to the first direction to machine a workpiece arranged therebetween.

    PNG
    media_image3.png
    893
    936
    media_image3.png
    Greyscale















Nishibe teaches a planar workpiece machining device (fig.4), comprising:
an upper tool (figs.1-3: (6)) (paragraph 167-1181), comprising:
a clamping shaft (fig.3: (8)),
an upper main body (fig.2: (2)), and
an upper tool body (fig.2: (21)) arranged on the upper main body (fig.1: (2)) to be opposite the clamping shaft and having an upper bending edge (see fig.4 below) and
a lower tool (figs.1-3: (7)) comprising:
a lower main body (fig.2: (3)), and
a lower tool body (fig.2: (24)) arranged on the lower main body (fig.2: (3)) and counter to the upper tool body, 
the lower tool body having a lower bending edge (see fig.4 below) and a counterhold (fig.2: (22)) provided on the lower main body, 
wherein the lower bending edge (see fig.4 below) of the lower tool body is oriented to face in a direction of the counterhold (fig.2: (22)),
wherein the upper tool and the lower tool are moveable towards one another in a first direction and in a second direction counter to the first direction to machine a workpiece arranged therebetween (paragraph 194),
wherein the upper bending edge of the upper tool body is provided to be stationary relative to the upper main body of the upper tool, and the lower bending edge of the lower tool body is provided to be stationary relative to the lower main body of the lower tool (paragraph 184), and


Both of the prior arts of Salvagnini and Nishibe are related to a planar workpiece machining device;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Salvagnini to have a counterhold provided on the lower main body, wherein the lower bending edge of the lower tool body is oriented to face in a direction of the counterhold, 
and wherein the upper tool and the lower tool are moveable towards one another in a first direction and in a second direction counter to the first direction to machine a workpiece arranged therebetween as taught by Nishibe in order to provide more support to the workpiece been processed; and to increase the efficiency of the machine to control the workpiece been processed, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 2, Salvagnini disclose the upper tool body comprises an upper pressure body (see fig.1 above) having the pressure surface, and 
the upper bending edge (fig.1: (10)) is provided on the protruding portion of the upper tool body that protrudes relative to the upper pressure body, 


    PNG
    media_image4.png
    672
    658
    media_image4.png
    Greyscale


















Regarding claim 3, Salvagnini disclose the lower tool body comprises a lower pressure body (see fig.1 above) and the lower bending edge (fig.1: (11)) is provided on a portion of the lower tool body (fig.1: (6)) that protrudes relative to the lower pressure body (see fig.1 above), 

wherein the protruding portion of the lower tool body is formed by a rest surface and at least one free surface (see fig.1 above) that extend from the lower bending edge (fig.1: (11)) of the lower tool body and are oriented to be at an angle of no more than 90° relative to one another (see fig.1 above).


Regarding claim 4, Salvagnini disclose the pressure surface of the upper tool body of the upper tool (see fig.1 above);
Nishibe teaches the counterhold comprises a counter holding surface oriented to be parallel to a pressure surface of the upper tool body of the upper tool (see fig.4 above).
Therefore, the modification of Salvagnini in view of Nishibe teaches the limitations of claim 4.

Regarding claim 5, Salvagnini disclose the lower bending edge (fig.1: (11)) of the lower tool body of the lower tool;
Nishibe teaches the counter holding surface of the counterhold is located in a plane relative to the lower bending edge of the lower tool body of the lower tool, in an initial position relative to the lower main body of the lower tool (see fig.4a).
Therefore, the modification of Salvagnini in view of Nishibe teaches the limitations of claim 5.

Regarding claim 6, Salvagnini disclose the lower tool body (fig.1: (6)) is arranged to be off-center relative to a position axis of the lower main body (see fig.1 above) of the lower tool, and
Nishibe teaches the lower tool body (figs.1 and 4: (24)) is arranged to be off-center relative to a position axis of the lower main body of the lower tool, and
wherein the counterhold is arranged (figs.1 and 4: (22)), at a distance from the lower bending edge of the lower tool body (see fig.4 above), on the lower main body of the lower tool.
Therefore, the modification of Salvagnini in view of Nishibe teaches the limitations of claim 6.

Regarding claim 7, Salvagnini disclose the upper bending edge (fig.1: (10)) of the upper tool body is provided to be off-center relative to a position axis of the upper main body of the upper tool (fig.1: (1)).

Regarding claim 12, Salvagnini disclose at least one of at least one bending edge (fig.1: (10)) of the upper tool body and at least one bending edge (fig.1: (11)) of the lower tool body is formed as a body edge having a shaping radius or as a rotating roll.
Regarding claim 21, Salvagnini disclose wherein the upper tool (fig.1: (5)) and the lower tool (fig.1: (7)) are configured such that the workpiece is first bent around the 
then bent around the upper bending edge to form the chamfer by a second relative movement between the upper tool (fig.1: (5)) and the lower tool (fig.1: (7)) along a third direction perpendicular to the first direction and the second direction (figs.1- and 3) (col.4 lines 7-58).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Salvagnini (US5123270A) in view of Nishibe (JP2005131655A attached NPL, English Machine translation) as applied to claim 1 above, and further in view of Lurati (FR2985672A1 attached NPL, English Machine translation).
Regarding claim 13, Salvagnini in view of Nishibe does not disclose the counterhold is provided on the lower main body of the lower tool to be moveable in a direction of an upper face of the lower tool. 

Lurati disclose a planar workpiece machining device (fig.1), comprising:
an upper tool comprising:
a clamping shaft (fig.1: (26)) (abstract) (page 2 lines 40-52),
an upper main body (fig.1: (28), and
an upper tool body (see fig.1 below) arranged on the upper main body to be opposite the clamping shaft and having an upper bending edge (see fig.1 below); and
a lower tool comprising:
a lower main body (fig.1 :( 12)), and

the lower tool body having a lower bending edge (see fig.1 below) and a counterhold  (fig.1: (6)) provided on the lower main body, wherein the lower bending edge of the lower tool body is oriented to face in a direction of the counterhold,

wherein the upper tool (figs.1-3: (34)) and the lower tool (figs.1-3: (20)) are moveable towards one another in a first direction and in a second direction counter to the first direction to machine a workpiece arranged therebetween (fig.3: see the arrows),
wherein the upper bending edge (see fig.1 below) of the upper tool body is provided to be stationary relative to the upper main body of the upper tool, and the lower bending edge (see fig.1 below) of the lower tool body is provided to be stationary relative to the lower main body of the lower tool, and
wherein the upper bending edge of the upper tool is associated with an upper undercut (see fig.1 below), and the lower bending edge on the lower tool is associated with a lower undercut (see fig.1 below) on the lower tool body.

the counterhold is provided on the lower main body of the lower tool to be moveable in a direction of an upper face of the lower tool (figs.2 and 3: the element (6) is moving up and down with respect to the upper tool)

Both of the prior arts of Salvagnini and Lurati are related to a planar workpiece machining device;
, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

    PNG
    media_image5.png
    570
    598
    media_image5.png
    Greyscale














Regarding claim 14, Lurati disclose the counterhold (fig.1: (6)) is provided to be insertable in the direction of the lower main body, counter to at least one restoring element (figs2-3: the element (6) is movable down by the aid of the spring (14)), and
wherein the at least one restoring element (fig.1: (10)) is configured to position the counterhold adjacently to the lower bending edge (see fig.1 below) of the lower tool body in an initial position (fig.1).



Claims 15-17, 19-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Salvagnini (US5123270A) in view of Bauer (US20100101297A1).
Regarding claim 15, Salvagnini disclose a planar workpiece processing machine (abstract and claim 1), comprising:
an upper tool comprising: 
an upper tool (fig.1: (5)) (col.3 line 49-col.4 line 58), comprising: 
a clamping shaft (col.4 lines 18-21: the element (5) moving vertically and horizontally, therefore the element (5) must be connected to the at least two axes machine and the Examiner interpreted element (5) as a shaft), 
an upper main body (fig.1: (1)), 
and an upper tool body (fig.1: (4)) arranged on the upper main body to be opposite the clamping shaft and having an upper bending edge (fig.1: (10)); and 
wherein the upper tool is moveable along a stroke axis by a stroke drive device in a first direction of a workpiece to be machined and in a second direction counter to the first direction, positionable along an upper positioning axis running perpendicularly to the stroke axis, and moveable along the upper positioning axis with an upper traversing 
a lower tool (fig.1: (7)) comprising: 
a lower main body (see fig.1 above), 
and a lower tool body (fig.1: (6)) arranged on the lower main body and counter to the upper tool body (fig.1: (4)), 
the lower tool body (fig.1: (6)) having a lower bending edge (fig.1: (11)),  
wherein the lower tool (fig.1: (7)) is oriented towards the upper tool (fig.1: (5)), positionable along a lower positioning axis oriented perpendicularly to the stroke axis of the upper tool, and 
wherein the upper bending edge (fig.1: (10)) of the upper tool body is provided to be stationary relative to the upper main body (fig.1: (4)) of the upper tool, and 
the lower bending edge (fig.1: (11)) of the lower tool body is provided to be stationary relative to the lower main body (see fig.1 above) of the lower tool, 
wherein the upper bending edge of the upper tool is associated with an upper undercut (see fig.1 above) on the upper tool body, and 
the lower bending edge on the lower tool is associated with a lower undercut (see fig.1 above) on the lower tool body,
wherein the upper tool is moveable towards the lower tool in a first direction and in a second direction counter to the first direction to machine a workpiece (fig.1: (12)) arranged therebetween (col.4 lines 18-21)


wherein the pressure surface (see fig.1 above) transitions into the upper bending edge, from which a free surface (see fig.1 above) of the upper tool body extends, and 
wherein the pressure surface and the free surface are oriented to be at an angle of less than 900 (see fig.1 above), 
such that the workpiece (fig.1: (12)) on which the pressure surface initially rests is continuously bent around the upper bending edge towards the free surface of the upper tool body to form a chamfer having a bend angle of less than 900 (see fig.3 above) (col.4 lines 7-58).

Salvagnini does not disclose a counterhold provided on the lower main body, 
wherein the lower bending edge of the lower tool body is oriented to face in a direction of the counterhold, 
the lower tool is moveable along the lower positioning axis with a lower traversing movement by a second motor drive assembly; and 
a controller configured to actuate the first and second motor drive assemblies for moving the upper tool and the lower tool, respectively, 
wherein the upper traversing movement of the upper tool along the upper positioning axis and the lower traversing movement of the lower tool along the lower positioning axis are each controllable independently of one another, 

wherein the upper tool and the lower tool are moveable towards one another in the first direction and in the second direction to machine the workpiece arranged therebetween, and 

Bauer teaches a planar workpiece processing machine (fig.1), comprising:
an upper tool (paragraphs 0038-0039; fig.1: (17)) comprising:
a clamping shaft (fig.1: the horizontal shaft that located above tool (17)),
an upper main body (fig.1: the body of the tool (17)), and
an upper tool body (fig.1: the body of the element (3)) arranged on the upper main body to be opposite the clamping shaft and having an upper bending edge (fig.1: (13)) (paragraph 0040),
wherein the upper tool is moveable along a stroke axis by a stroke drive device in a first direction of a workpiece (figs.: (6)) to be machined and in a second direction counter to the first direction, positionable along an upper positioning axis running perpendicularly to the stroke axis, and moveable along the upper positioning axis with an upper traversing movement by a first motor drive assembly (paragraphs 0037-0038 and 0051: robot (16) to control the movement of the upper tool (17), the robot can move in all directions, figs.5-6 and figs.8-10: the movement of the upper tool (17) up and down),
a lower tool (paragraph 0044; fig.1: (8) and (9)) comprising:
a lower main body (fig.1: the body of the tool (9)), and

the lower tool body (fig.1: (8)) having a lower bending edge (figs.1-10: the left top corner of element (8)) and a counterhold (figs.1 and 3: the body of the element (8)) provided on the lower main body (fig.1: the body of the tool (9)) (paragraph 0044), 
wherein the lower bending edge (figs.1-10: the left top corner of element (8)) of the lower tool body is oriented to face in a direction of the counterhold (fig.3: the body of the element (8)),
wherein the lower tool is oriented towards the upper tool, positionable along a lower positioning axis oriented perpendicularly to the stroke axis of the upper tool (paragraph 0044 and fig.3: the lower tool ((8) and (9)) is moving along the arrow direction (26) that perpendicular to the stroke axis of the upper tool (17)), 
and moveable along the lower positioning axis (fig.3: (26)) with a lower traversing movement by a second motor drive assembly (paragraph 0044 and fig.1: the slide (9) is moving by cylinder); and
a controller configured to actuate the first and second motor drive assemblies for moving the upper tool and the lower tool (paragraph 0051: robot; and by the definition of the robot, the robots can be guided by an external control device or the control may be embedded within), respectively,
wherein the upper bending edge (fig.1: (13)) of the upper tool body is provided to be stationary relative to the upper main body of the upper tool (fig.1: the body of the tool (17)), 

wherein the upper bending edge (fig.1: (13)) of the upper tool is associated with an upper undercut on the upper tool body (fig.1: the cut between (13 and 21)), 
and the lower bending edge (fig.1: the left top corner of element (8)) on the lower tool is associated with a lower undercut (fig.1: (20)) on the lower tool body,
wherein the upper traversing movement of the upper tool along the upper positioning axis and the lower traversing movement of the lower tool along the lower positioning axis are each controllable independently of one another (fig.3-4: showing the lower tool (8) moving independently; figs.8-10: showing the upper tool (17) moving independently), and
wherein the upper tool and the lower tool are moveable towards one another in the first direction and in the second direction to machine the workpiece arranged therebetween (figs.3-4 and 8-10).

Both of the prior arts of Salvagnini and Bauer are related to a planar workpiece machining device;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Salvagnini to have a counterhold provided on the lower main body, wherein the lower bending edge of the lower tool body is oriented to face in a direction of the counterhold, the lower tool is moveable along the lower positioning axis with a lower traversing 

Regarding claim 16, Bauer disclose wherein at least one of the upper tool and the lower tool is controllable independently of one another by a stroke movement or a rotary movement about a corresponding position axis (fig.3-4: showing the lower tool (8) moving independently; figs.8-10: showing the upper tool (17) moving independently.

Regarding claim 22, Salvagnini disclose wherein the upper tool (fig.1: (5)) and the lower tool (fig.1: (7)) are configured such that the workpiece is first bent around the upper bending edge (fig.1: (10)) by a first relative movement between the upper tool and the lower tool along at least one of the first direction or the second direction, and 


Regarding claim 17, Salvagnini disclose a method of machining planar workpieces (abstract and claim 1), comprising: 
positioning a workpiece (fig.1: (12)) to be machined between an upper tool (fig.1: (5)) and a lower tool (fig.1: (7)) of a planar workpiece machining device (col.3 line 49-col.4 line 58); 
moving the upper tool (fig.1: (5)) along a stroke axis by a stroke drive device in at least one of a first direction of the workpiece to be machined or in a second, counter direction; positioning and moving the upper tool along an upper positioning axis running perpendicularly to the stroke axis by a first motor drive assembly (col.4 lines 18-21: the element (5) moving vertically and horizontally, therefore the element (5) must be connected to the at least two axes machine having at least two motor drives for the vertical and horizontal movements); and 
producing chamfers on a limb of the workpiece by the planar workpiece machining device (col.4 lines 7-58; and figs.1 and 3), 
wherein the upper tool comprises a clamping shaft (col.4 lines 18-21: the element (5) moving vertically and horizontally, therefore the element (5) must be connected to the at least two axes machine and the Examiner interpreted element (5) as a shaft), 
an upper main body (fig.1: (1)), 

wherein the lower tool comprises a lower main body (see fig.1 above), 
and a lower tool body (fig.1: (6)) arranged on the lower main body and counter to the upper tool body (fig.1: (4)), 
the lower tool body (fig.1: (6)) having a lower bending edge (fig.1: (11)), and 
wherein the upper bending edge (fig.1: (10)) of the upper tool body is provided to be stationary relative to the upper main body (fig.1: (4)) of the upper tool, and 
the lower bending edge (fig.1: (11)) of the lower tool body is provided to be stationary relative to the lower main body (see fig.1 above) of the lower tool, 
wherein the upper bending edge of the upper tool is associated with an upper undercut (see fig.1 above) on the upper tool body, and 
the lower bending edge on the lower tool is associated with a lower undercut (see fig.1 above) on the lower tool body, and 
wherein the upper tool body comprises a pressure surface (see fig.1 above), and the upper bending edge (fig.1: (10)) is formed on a protruding portion of the upper tool body (see fig.1 above), 
 wherein the pressure surface (see fig.1 above) transitions into the upper bending edge, from which a free surface (see fig.1 above) of the upper tool body extends, and 
wherein the pressure surface and the free surface are oriented to be at an angle of less than 900 (see fig.1 above), 
such that the workpiece (fig.1: (12)) on which the pressure surface initially rests is continuously bent around the upper bending edge towards the free surface of the 0 (see fig.3 above) (col.4 lines 7-58).
Salvagnini does not disclose positioning and moving the lower tool oriented towards the upper tool along a lower positioning axis oriented perpendicularly to the stroke axis of the upper tool by a second motor drive assembly, wherein the first and second motor drive assemblies are actuated by a controller to move the upper tool and the lower tool, respectively, a counterhold provided on the lower main body, the lower bending edge of the lower tool body being oriented to face in a direction of the counterhold.

Bauer teaches a method of machining planar workpieces (fig.1), comprising:
positioning a workpiece (figs.1 and 5: (6)) to be machined between an upper tool (figs.1 and 5: (17)) and a lower tool (figs.1 and 5: (8) and (9)) of a planar workpiece machining device;
moving the upper tool along a stroke axis by a stroke drive device in at least one of a first direction of the workpiece to be machined and in a second, counter direction; positioning and moving the upper tool along an upper positioning axis running perpendicularly to the stroke axis by a first motor drive assembly (paragraphs 0037-0038 and 0051: robot (16) to control the movement of the upper tool (17), the robot can move in all directions, figs.5-6 and figs.8-10: the movement of the upper tool (17) up and down);
positioning and moving the lower tool oriented towards the upper tool along a lower positioning axis oriented perpendicularly to the stroke axis of the upper tool by a 
producing chamfers on a limb of the workpiece by the planar workpiece machining device ((paragraph 0053 and fig.8: the chamfer of the front region (7)),
wherein the first and second motor drive assemblies are actuated by a controller to move the upper tool and the lower tool (paragraph 0051: robot; and by the definition of the robot, the robots can be guided by an external control device or the control may be embedded within), respectively,
wherein the upper tool comprises a clamping shaft (fig.1: the horizontal shaft that located above tool (17)), an upper main body (fig.1: the body of the tool (17)), and
an upper tool body (fig.1: the body of the element (3)) arranged on the upper main body to be opposite the clamping shaft and having an upper bending edge (fig.1: (13)) (paragraph 0040),
wherein the lower tool comprises a lower main body (fig.1: the body of the tool (9)), and
a lower tool body (fig.1: (8)) arranged on the lower main body and counter to the upper tool body, the lower tool body (fig.1: (8)) having a lower bending edge (fig.3: the  left top corner of element (8)) and a counterhold (figs.1 and 3: the body of the element (8)) provided on the lower main body (fig.1: the body of the tool (9)), the lower bending edge (fig.3: (25)) of the lower tool body is oriented to face in a direction of the counterhold (fig.3: the body of the element (8)) (paragraph 0044),

wherein the upper bending edge (fig.1: (13)) of the upper tool is associated with an upper undercut on the upper tool body (fig.1: the cut between (13 and 21)), and the lower bending edge (fig.1: the left top corner of element (8)) on the lower tool is associated with a lower undercut (fig.1: (20)) on the lower tool body,
Both of the prior arts of Salvagnini and Bauer are related to a method of machining planar workpieces; 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Salvagnini to have positioning and moving the lower tool oriented towards the upper tool along a lower positioning axis oriented perpendicularly to the stroke axis of the upper tool by a second motor drive assembly, wherein the first and second motor drive assemblies are actuated by a controller to move the upper tool and the lower tool, respectively, a counterhold provided on the lower main body, the lower bending edge of the lower tool body being oriented to face in a direction of the counterhold, as taught by Bauer in order to provide more support to the workpiece been processed; and to increase the efficiency of the machine to control the workpiece been processed, since it has been held that combining prior art elements according to known methods to yield 

Regarding claim 19, Salvagnini disclose wherein producing the chamfers on the limb of the workpiece comprises:
 placing the limb of the workpiece (fig.1: (123)) on the lower bending edge (fig.1: (11)) of the lower tool body on the lower tool; 
moving at least one of the upper tool or the lower tool towards one another (figs.1- and 3) (col.4 lines 7-58); 
in a first bending phase, 
making a first bend by 900 by moving at least one of the upper bending edge of the upper tool or the lower bending edge of the lower tool past one another along at least one of the first direction or the second direction (figs.1- and 3) (col.4 lines 7-58); 
in a second bending phase, moving at least one of the upper tool or the lower tool along the positioning axes thereof until the upper bending edge of the upper tool body of the upper tool and the lower bending edge of the lower tool body of the lower tool engage behind one another (figs.1- and 3) (col.4 lines 7-58); and 
subsequently controlling at least one of the upper tool or the lower tool by a release movement, wherein the produced chamfers have an angle of less than 900 (figs.1- and 3) (col.4 lines 7-58).

Bauer teaches wherein producing the chamfers on the limb of the workpiece comprises:

moving at least one of the upper tool and the lower tool towards one another (fig.3: moving the lower tool (8) and (9)) along the arrow (26); (figs.5-6: moving the upper tool (17)) (paragraphs 0044 and 0048);
in a first bending phase, making a first bend by 90° by moving at least one of the upper bending edge of the upper tool and the lower bending edge of the lower tool past one another (fig.6 and paragraph 0048: bent the front region (7) by 900);
in a second bending phase, moving at least one of the upper tool and the lower tool along the positioning axes thereof until the upper bending edge of the upper tool body of the upper tool and the lower bending edge of the lower tool body of the lower tool engage behind one another (fig.8 and paragraph 0053); and
subsequently controlling at least one of the upper tool and the lower tool by a release movement (figs.9-10 and paragraphs 0055 and 0057),
wherein the produced chamfers have an angle of less than 90° (paragraph 0056; fig.10: angle γ).
Therefore, the modification of Salvagnini in view of Bauer teaches the limitations of claim 19.

Regarding claim 20, Salvagnini disclose wherein producing the chamfers on the limb of the workpiece comprises:

moving the upper tool towards the lower tool in one of the first direction or the second direction (figs.1- and 3) (col.4 lines 7-58), 
clamping the workpiece (fig.1: (12)) between a pressure surface (see fig.1 above) and the lower tool (fig.1: (7)) of the upper tool body and a counter holding surface of the counterhold; 
in a first bending phase, making a first bend of the limb by controlling at least one of the upper tool or the lower tool to move towards one another, by a further traversing movement (figs.1- and 3) (col.4 lines 7-58), and 
in a second bending phase, moving at least one of the upper tool or the lower tool along the positioning axes thereof until the upper bending edge of the upper tool body of the upper tool and the lower bending edge of the lower tool body of the lower tool engage behind one another (figs.1- and 3) (col.4 lines 7-58); 
and subsequently controlling the upper tool by a release movement relative to the lower tool, wherein the produced chamfers have an angle of less than 900 (see fig.3 above) (col.4 lines 7-58).
Bauer teaches wherein producing the chamfers on the limb of the workpiece comprises:
placing the limb of the workpiece (figs.1-4: (6)) on the counterhold (figs.1-4: the body of the element (8)) and the lower bending edge (figs.1-4: the left top corner of element (8)) of the lower tool body on the lower tool,

clamping the workpiece (fig.5: (6)0 between a pressure surface of the upper tool body (fig.5: the surface of the element (10)) and a counter holding surface of the counterhold (fig.5: the top surface of the element (8));
in a first bending phase (paragraph 0048 and fig.6: bent the front region (7)) , making a first bend of the limb by controlling at least one of the upper tool and the lower tool to move towards one another, by a further traversing movement, and moving the counterhold relative to the lower tool while clamping the workpiece (fig.3: moving the lower tool (8) and (9)) along the arrow (26); (figs.5-6: moving the upper tool (17)) (paragraphs 0044 and 0048);
in a second bending phase (paragraph 0053 and fig.8), moving at least one of the upper tool and the lower tool along the positioning axes thereof until the upper bending edge of the upper tool body of the upper tool and the lower bending edge of the lower tool body of the lower tool engage behind one another (fig.8); and
subsequently controlling the upper tool by a release movement relative to the lower tool (figs.9-10 and paragraphs 0055 and 0057),,
wherein the produced chamfers have an angle of less than 90° ° (paragraph 0056; fig.10: angle γ).
Therefore, the modification of Salvagnini in view of Bauer teaches the limitations of claim 20.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M.A./           Examiner, Art Unit 3725                                                                                                                                                                                             
/JESSICA CAHILL/           Primary Examiner, Art Unit 3753